 

Exhibit 10.3

 

EXECUTION VERSION

 

VOTING UNDERTAKING

 

This VOTING UNDERTAKING, dated as of July 30, 2019 (as may be amended,
supplemented, modified and varied from time to time in accordance with the terms
herein, this “Undertaking”), is made by SHANGHAI FOSUN HIGH TECHNOLOGY (GROUP)
CO., LTD. (上海复星高科技 (集团) 有限公司), a limited liability company incorporated under
the laws of the PRC (“Fosun High Tech”), in favor of NEW FRONTIER CORPORATION,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands (“NFC”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Transaction
Agreement (defined below).

 

WHEREAS, as of the date hereof, (a) Fosun High Tech is the beneficial owner of
certain shares in Shanghai Fosun Pharmaceutical (Group) Co., Ltd. (“Fosun
Pharma”) that represent approximately 37.87% of Fosun Pharma’s share capital
(the “Subject Shares”), and (b) Fosun Industrial Co., Limited (“Fosun
Industrial”), a wholly-owned subsidiary of Fosun Pharma, owns certain limited
partnership interests in Healthy Harmony Holdings, L.P. (“Partnership”) and
certain equity securities in Healthy Harmony GP, Inc. (“General Partner”);

 

WHEREAS, NFC, Fosun Industrial and certain other parties are entering into that
certain transaction agreement, dated on or about the date hereof (as may be
amended, supplemented, modified and varied from time to time in accordance with
the terms herein, the “Transaction Agreement”, and the transactions contemplated
therein, the “Proposed Transaction”) relating to the proposed sale of limited
partnership interests in Partnership and equity securities in General Partner by
Fosun Industrial and certain other parties to NFC and its subsidiaries on the
terms and subject to the conditions set forth in the Transaction Agreement;

 

WHEREAS, NFC has required Fosun High Tech (in its capacity as a beneficial owner
of the Subject Shares) to enter into this Undertaking, and Fosun High Tech
acknowledges that NFC is entering into the Transaction Agreement in reliance on
the representations, warranties and covenants and other agreements of Fosun High
Tech set forth in this Undertaking.

 

NOW, THEREFORE, Fosun High Tech, intending to be legally bound hereby, hereby
undertakes to NFC as follows:

 

Article I

VOTING AGREEMENT

 

Section 1.1          Voting of Subject Shares. Fosun High Tech irrevocably and
unconditionally undertakes that, at every shareholders meeting of Fosun Pharma,
however called, and at every adjournment, postponement and recess thereof (or
pursuant to a written consent if the shareholders of Fosun Pharma act by written
consent in lieu of a meeting), it shall, or shall cause the holder of record on
any applicable record date to, be present (in person or by proxy) and to vote
the Subject Shares, (a) in favor of approval of the Proposed Transaction, and
(b) against any action that would reasonably be expected to result in a breach
of Fosun Seller’s representations, warranties, covenants or agreements in the
Transaction Agreement.

 

 1 

 

 

Section 1.2          No Inconsistent Arrangements. Except as expressly provided
for or expressly permitted herein, Fosun High Tech may not, directly or
indirectly, without the prior written consent of NFC, take any action that would
have the effect of preventing Fosun High Tech from performing its obligations
hereunder.

 

Section 1.3          Additional Purchases. Fosun High Tech agrees that any
shares in Fosun Pharma that it directly or indirectly purchases or otherwise
hereinafter directly or indirectly acquires or with respect to which it
otherwise acquires sole or shared voting power after the execution of this
Undertaking (the “New Subject Shares”) shall be subject to the terms and
conditions of this Undertaking to the same extent as if they constituted the
Subject Shares.

 

Article II

MISCELLANEOUS

 

Section 2.1          Termination. This Undertaking shall terminate automatically
and become void and of no further force or effect, without any notice or other
action by any Person, upon the earliest of (a) the written consent of Fosun High
Tech, General Partner and NFC, (b) the consummation of the Proposed Transaction,
and (c) the date on which the Transaction Agreement is terminated in accordance
with its terms.

 

Section 2.2          Miscellaneous. Article I (Definitions) and Article X
(Miscellaneous) of the Transaction Agreement shall apply, mutatis mutandis, to
this Undertaking as if fully set forth herein. This Undertaking may not be
amended without the prior written consent of Fosun High Tech, General Partner
and NFC.

 

Section 2.3          Sole and Exclusive Remedy. Notwithstanding any provision in
this Undertaking to the contrary, the right to seek specific performance of this
Undertaking shall be the sole and exclusive remedy of NFC and General Partner
against Fosun High Tech and Fosun High Tech shall have no further liability or
obligation relating to, arising out of or with respect to this Undertaking or
any transaction contemplated hereunder.

 

***REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK***

 

 2 

 

 

IN WITNESS WHEREOF, Fosun High Tech has executed and delivered this Undertaking
as a deed as of the date first written above.

 

SIGNED as a DEED

 

SHANGHAI FOSUN HIGH TECHNOLOGY

(GROUP) CO., LTD.

上海复星高科技 (集团) 有限公司

 

(Official Stamp)

 

By: /s/ Qiyu Chen   Name: Qiyu Chen   Title: Director  

 

[Project Unicorn—Signature Page to Fosun Voting Undertaking] 

 

   

 

 

AGREED AND ACKNOWLEDGED

as of the date first written above:

 

NEW FRONTIER CORPORATION

 

By: /s/ Carl Wu   Name: Carl Wu   Title: Director  

 

[Project Unicorn—Signature Page to Fosun Voting Undertaking]

 

   

 

 

AGREED AND ACKNOWLEDGED

as of the date first written above:

 

HEALTHY HARMONY GP, INC.

 

By: /s/ Roberta Lipson     Name:  Roberta Lipson     Title:    CEO  

 

[Project Unicorn—Signature Page to Fosun Voting Undertaking]

 



   

